Citation Nr: 1819670	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  17-55 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an effective date earlier than April 4, 2016 for the award of service connection for a left ear hearing loss disability.

2.  Entitlement to service connection for a right ear hearing loss disability.

3.  Entitlement to an increased initial evaluation for a left ear hearing loss disability, currently rated as zero percent disabling.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

This case comes to the Board of Veterans' Appeals (Board) from an October 2017 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In a September 2016 decision, the RO denied service connection for bilateral hearing loss, PTSD, and numbness of the left foot.  According to the decision, the psychiatric and hearing loss claims were denied because the Veteran failed to report for VA examinations intended to assess the nature and etiology of his claimed disabilities.  

The denials of the hearing loss and psychiatric claims did not become final because, within one year after the September 2016 decision, the RO scheduled new examinations, which the Veteran attended, and the respective examiners' written reports meet the definition of new and material evidence provided in 38 C.F.R. § 3.156(a) (2017).  Based on the examiners' reports, the RO issued a new rating decision in October 2017.  That decision granted service connection for a left ear hearing loss disability, assigning a zero percent (noncompensable) rating, with an effective date of April 4, 2016.  The decision also granted service connection for an insomnia disorder, with a 30 percent rating, effective April 4, 2016.  Service connection for a hearing loss disability of the right ear was denied.  The Veteran initiated his appeal by filing a timely notice of disagreement.  

It may be useful to clarify why the Board has described the psychiatric claim as an appeal of the denial of service connection for PTSD.  In general, regardless of how a claimant for benefits describes his or her specific diagnosis, a claim for service connection for PTSD is broadly construed as a claim for any acquired psychiatric disorder which is related to service.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  In this case, however, the RO arranged a VA psychiatric examination.  Based on the examiner's report, the RO applied Clemons by granting service connection for an insomnia disorder, which is the only diagnosed psychiatric disorder.  It is clear from a written statement, submitted together with his notice of disagreement, that the Veteran in this case intended to appeal the denial of a separate rating for PTSD, and not the 30 percent rating assigned to his insomnia disorder: "#3 reason for disagreement, no consideration for my PTSD claim has been acknowledged.  I have had trouble sleeping since Vietnam and have not been able to talk about my experiences with my family."  The notice of disagreement did not complain about the rating applied to the Veteran's insomnia, but instead protested the failure to grant the claim as the Veteran initially described it.  Under these circumstances, and because - as the Board will explain - there is no record of a clinical diagnosis for any other mental illness, describing the issue as a claim for service connection for PTSD is consistent with Clemons.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) and 38 C.F.R. § 20.900(c).

For reasons below, the issue of an increased initial rating for a left ear hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is service connected for an insomnia disorder; he does not have a current diagnosis of PTSD or any other acquired psychiatric disorder other than insomnia disorder.

2. The evidence is approximately evenly balanced as to whether the Veteran's current right ear hearing loss disability is related to in-service acoustic trauma.

3. The Veteran was discharged from active duty in February 1970; the RO did not receive his initial claim for service connection for a left ear hearing loss disability until April 4, 2016.


CONCLUSIONS OF LAW

1. The criteria for service connection for PTSD have not been met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2. With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for a right ear hearing loss disability have been met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. § 3.303, 3.385 (2017).

3. The criteria for an effective date earlier than April 4, 2016 for the award of service connection for a left ear hearing loss disability have not been met.  38 U.S.C. §§ 1110, 1116, 5103, 5103A, 5110 (2012); 38 C.F.R. §§ 3.114, 3.303, 3.307, 3.309, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Because the Board is granting the claim for service connection for a right ear hearing loss disability, further discussion of the VCAA with respect to that claim is unnecessary.  As for the other claims decided herein - service connection for PTSD and for an earlier effective date for service connection for a left ear hearing loss disability - the requirements of 38 U.S.C. §§ 5103 and 5103A have been met.


Duty to Notify

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notice VCAA requires depends on the general type of claim the Veteran has made. "As a result, generic notice provided in response to a request for service connection must differ from that provided in response to a request for an increased rating." Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

The claim for an effective date prior to April 4, 2016 for service connection for a left ear hearing loss disability arises from the Veteran's disagreement with the effective date assigned after VA granted service connection for the claimed disability.   Because the claim for service connection was granted, the claim is substantiated, additional notice is not required, and any prior defect in the notice is not prejudicial.  See Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003.  VA's General Counsel has determined that while VA is required to issue a statement of the case when a "downstream element" - such as disagreement with the initial assigned effective date - arises after the initial adjudication of a claim, 38 U.S.C. § 5103(a) does not require the mailing of a separate notice concerning the information and evidence necessary to substantiate the newly raised issue.  Id.  

As for the claim for service connection for PTSD, the Veteran submitted his application for benefits pursuant to the Fully Developed Claim Program (FDC), which is designed to expedite the claims process.  See VA Form 21-526EZ; Veterans Benefits Administration (VBA) Fast Letter 12-25, The Fully Developed Claim Program, November 8, 2012.  When he signed VA Form 21-526EZ, the Veteran certified that he had received a copy of a notice explaining the evidence necessary to substantiate a claim for Disability Compensation benefits.  As part of his application, the Veteran also signed a statement certifying that he had submitted all information or evidence to support her claim, or had no further information or evidence to submit.  The presence of this form in the record, signed by the Veteran, indicates that VA complied with its duty to notify.

Duty to Assist

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service VA treatment records, and lay statements have been associated with the record.  

The duty to assist requires that, under certain circumstances, the Veteran should be given the opportunity for a VA medical examination or opinion.   In April 2017, the RO arranged for the Veteran to be examined by a psychologist and an audiologist.  The Board has carefully reviewed the respective examiners' reports and finds that, together with the other evidence, the information they contain is adequate to decide the claims for service connection for PTSD and for an earlier effective date for left ear hearing loss.

As the Veteran has not identified additional evidence pertinent to the issues on appeal and as there are no additional records to obtain, no further action is required to comply with the duty to assist.

II.	Service Connection for PTSD

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship - or "nexus" - between the present disability and the disease or injury incurred or aggravated during service.  See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

According to the Veteran, he developed PTSD as a result of stressful experiences during his deployment to Vietnam.  Service personnel records and his Certificate of Discharge from Active Duty (Form DD-214) confirm that the Veteran served in Vietnam and that he received the Bronze Star medal and the Combat Infantry Badge.

Whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328, 1329 (1997).  
	
To help determine the nature and etiology of the Veteran's claimed psychiatric disorder, the RO arranged for the Veteran to be examined by a VA psychologist in April 2017.  After interviewing the Veteran and reviewing the electronic claims file, the examiner diagnosed insomnia disorder.  In the examiner's opinion, insomnia disorder was related to stressful experiences in the military and to the Veteran's hearing loss.  

Aside from insomnia disorder, the examining psychologist indicated that no other mental disorder was diagnosed.  The examiner specifically addressed the diagnostic criteria for PTSD according to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  The DSM-5 criteria apply to the Veteran's claim because it was filed after August 4, 2014.  See 80 Fed. Reg. 14,308 (March 19, 2015).  

Using these criteria, the examiner acknowledged the Veteran's combat experience in Vietnam and agreed that this experience satisfied criterion A - i.e., direct experience of actual or threatened death or serious injury.  A criterion A stressor is a necessary but not sufficient condition for a PTSD diagnosis.  According to the examiner, the Veteran's symptoms likewise met criteria B and C for a PTSD diagnosis, because he experienced recurrent, involuntary and intrusive and distressing memories of traumatic events and a persistent negative emotional state.  But the Veteran's symptoms did not meet criteria D and E.  Criterion D requires at least two of a series of symptoms and the patient exhibited only one (avoidance of or efforts to avoid distressing memories, thoughts or feelings about or closely associated with traumatic events).  Criterion E also requires that the patient exhibit at least two of a second series of potential symptoms.  Of these, the Veteran experienced only one (sleep disturbance).

According to the examiner, the Veteran experienced anxiety and chronic sleep impairment, both associated with his insomnia disorder.  In the examiner's opinion, there were no symptoms attributable to PTSD.  The examiner's report described the Veteran's childhood and upbringing, his occupational and educational history, and his mental health history.  The latter included bouts of depression and treatment with medication.  Part 9 of the examiner's report ("remarks")  noted the Veteran's sadness over the loss of friends in Vietnam and his memories of feeling scared.  The Veteran told the examiner that the "biggest issue is his loss of hearing" and he attributed his inability to continue running his own business to difficulties communicating with customers.  The examiner wrote that, "The Veteran sees himself as functioning well, and does not view himself to have a mental disorder."

In addition to the April 2017 VA examination report, the Board has reviewed the post-service medical records.  Most of these records concern the maintenance of the Veteran's hearing aids and do not concern his mental health.  According to a December 2015 VA primary care note, the Veteran denied depression, agitation, anxiety, or changes in long- or short-term memory.  Another record, also dated December 2015, is part of a collection of information gathered to help understand the potential effects of herbicide exposure in Vietnam.  The note reported complaints of depression due to events in the war.  However, the Veteran denied suicidal or homicidal ideation and had a normal mood and affect.  The assessment and plan section of the note indicated the presence of insomnia, but mentioned no other psychiatric diagnosis.

The Board has also considered the Veteran's written statements.  He has submitted a few versions of the same statement, which was attached to his notice of disagreement.  Most of the statement concerns the hearing loss, but the Veteran also protested the RO's failure to consider "my PTSD claim . . . I have had trouble sleeping since Vietnam and have not been able to talk about my experiences with my family.  In general, my emotional responses and relationships have been impacted by what I experienced in Vietnam."  

The Veteran has not submitted information from any source indicating that the April 2017 VA examiner misapplied the DSM-5 criteria or that the examiner made a mistake when he determined that the Veteran's symptoms did not satisfy criteria D and E for a PTSD diagnosis.  The examiner's conclusions are consistent with the Veteran's written statement and with the information in the post-service VA treatment notes.  According to the examiner, the Veteran had only one mental health diagnosis - insomnia disorder - and none of his symptoms were attributable to PTSD.  For these reasons, the Board finds that the April 2017 examination report is adequate.

There is no evidence in the record suggesting that the Veteran has the education or experience necessary to provide a competent expert opinion attributing his mental health symptoms to a specific mental illness using the DSM-5 diagnostic criteria.  He is competent to report symptoms he has personally experienced, but it appears that the VA examiner was aware of all of the potentially relevant symptoms reported by him and has persuasively attributed them to insomnia disorder.  As noted in the introduction section, the Veteran already receives compensation for his service-connected insomnia disorder.  

For these reasons, the issue of whether the Veteran currently has a PTSD diagnosis, the Board finds that the most persuasive evidence in the record is the opinion of the April 2017 VA examiner.  Accordingly, the preponderance of the evidence is against a finding that the Veteran has PTSD or any acquired psychiatric disorder other than insomnia disorder.  

The Veteran has the burden of proving, at least to an equipoise standard, all of the requirements of a claim for service connection.  See 38 U.S.C. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Because the preponderance of the evidence indicates that the Veteran does not have PTSD, the benefit of the doubt doctrine does not apply, see 38 U.S.C. § 5107(b), and the claim must be denied.



III.	Service Connection for Right Ear Hearing Loss

Impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of those frequencies are 26 decibels or greater; or when the Veteran's speech recognition scores on the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

According to the results of the April 2017 VA audiological examination, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
65
60
55
55
LEFT
55
65
65
60
70

His Maryland CNC speech recognition scores were 70 percent in the right ear and 64 percent in the left ear.

These results satisfy the criteria for establishing a current disability in both the right and left ears.  The Veteran attributes his hearing loss to a specific event during his deployment to Vietnam.  According to the Veteran, he was searching for a pallet beneath a gun emplacement when the 155 millimeter howitzer "went off above me."  The Veteran indicated that he completely lost his hearing; that his hearing returned slowly and imperfectly; and that it has never been the same since then.  

Acoustic trauma due to combat or other loud noise has been accepted as satisfying the in-service disease or injury element of a claim for service-connected hearing loss.   See Reeves v. Shinseki, 682 F.3d 988,  999 (Fed. Cir. 2012) (sound of mortars firing); Hensley, 5 Vet. App. at 159 (jet aircraft noise).   For these reasons, the Board concludes that the Veteran sustained an injury during his military service.  

The third and last element of the Veteran's claim for service connection is the existence of a causal link - or "nexus" - between acoustic trauma in Vietnam and the present hearing loss in the right ear.  The RO requested an opinion about this issue from the April 2017 audiologist, who opined that, in her opinion, left ear hearing loss was related to service, but right ear hearing loss was not.  The examiner based this opinion on the fact that service treatment records - both before and after he saw combat - included auditory threshold test results for the right ear, which were within normal limits.  For the left ear, the examiner explained, the test results before and after service indicated the occurrence of a significant threshold shift.

Both in Hensley, 5 Vet. App. at 159 and in Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), the U.S. Court of Appeals for Veterans Claims (Court) found that the absence of hearing loss disability in service is not necessarily fatal to a claim for compensation for post-service hearing loss disability.  The Veteran's combat service is also significant in resolving the issue of service connection for right ear hearing loss disability.  According to 38 U.S.C. § 1154(b), when a veteran has engaged in combat with the enemy, satisfactory lay or other evidence "shall be accepted as sufficient proof of service-connection" for certain diseases or injuries, even if "there is no official record of such incurrence or aggravation in such service . . ."  Id.  Section 1154(b)'s presumption may be rebutted only by clear and convincing evidence.  Id.

The claimant in Reeves presented evidence, in the form of his own statements and statements of his fellow soldiers, that he suffered hearing loss while firing a mortar during the Second World War.  See Reeves, 682 F.3d at 990.  After a long procedural history before the Board and the Court, the Federal Circuit clarified how the combat presumption of 38 U.S.C. § 1154(b) should be applied.  The Federal Circuit rejected the argument that the Board had no need to apply the combat presumption because the Board had agreed with the claimant that he suffered acoustic trauma in service.  Rather, the Board was "required to apply the section 1154(b) presumption to the separate question of whether he also suffered permanent hearing loss while on active duty.  In short, although the record contained evidence of the cause of Reeves' disability - acoustic trauma from mortar blasts . . . he still had the right to invoke the section 1154(b) presumption in order to show that he incurred the disability itself while in service."  Id. at 999 (emphasis in original).

The Veteran in this case made the statement, "The artillery event that caused my hearing loss definitely affected both ears."  Under the analysis used in Reeves, the combat presumption of section 1154(b) applies not only to prove that the Veteran was exposed to acoustic trauma in Vietnam, but also that he incurred his current right ear hearing loss disability during his service in Vietnam.  

Of course, the combat presumption is rebuttable and there is evidence in the record in tension with the Veteran's account of the origins of his right ear hearing loss.  As noted by the April 2017 examining audiologist, auditory threshold test results from April 1970 were within normal limits.  Moreover, in February 1969, the Veteran was referred to an ear, nose, and throat specialist after complaining of ear pain in his left ear.  The referral to the specialist did not mention the right ear.  The specialist's note refers to exposure to a 155 millimeter gun three or four weeks before.  Although the ear, nose, and throat specialist did not provide hearing test results at all of the relevant frequencies, the test results that were obtained indicate that hearing acuity in the right ear was significantly better than in the left ear:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
-
0
LEFT
15
10
20
-
20

If the combat presumption did not apply to this case, a finding that the Veteran's current right ear hearing loss is the result of in-service acoustic trauma might not be consistent with the evidence, particularly the February 1969 ear, nose, and throat consultation and the contemporaneous hearing test results.  Because the combat presumption applies, however, the Board must grant the claim in the absence of clear and convincing evidence that the right ear hearing loss disability was not incurred in service.  See 38 U.S.C. § 1154(b)

The February 1969 ear, nose, and throat report amounts to a contemporaneous report of subjective complaints left ear hearing loss and is silent as to whether the Veteran made similar complaints about his right ear.  Although these circumstances weigh against the Veteran's claim, the Board is not satisfied that the evidence against the claim satisfies the "clear and convincing" standard.  The February 1969 results did not include a measurement at 3000 Hertz.  The April 2017 examining audiologist found that left ear hearing loss was related to the artillery incident, notwithstanding the fact that the February 1969 test results for the left ear, like the results for the right ear, did not meet the criteria for hearing loss disability under 38 C.F.R. § 3.385.  Moreover, the post-service VA audiology records describe severe to profound hearing loss in both ears and there is no evidence of post-service noise expose similar in severity to the artillery incident described in both the Veteran's statements and in his service treatment records.  

Under these circumstances, the precise cause of the Veteran's right ear hearing loss may never be known with certainty.  Under these circumstances, the Board finds that the evidence is approximately evenly balanced as to whether the Veteran's current right ear hearing loss disability is the result of in-service noise exposure.  By law, the doubt resulting from this relative equipoise in the evidence is resolved in The Veteran's favor.  See 38 U.S.C. § 5107(b); Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").

IV.	Earlier Effective Date for Left Ear Hearing Loss

The assignment of effective dates of awards is generally governed by 38 U.S.C. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C. § 5110(a).

The Veteran argues that he began to experience hearing loss in 1969, during his active duty service.  In a statement, dated November 2017, the Veteran wrote that approximately "30 years ago, I went to the VA and was told I was not entitled to any disability, not even hearing aids.  Unfortunately, I accepted that."  For this reason, the Veteran suggests that he should receive retroactive benefits back to 1969, when he first developed left ear hearing loss. 

According to 38 C.F.R. § 3.400(b)(2)(i), the effective date of an award of compensation based on an original claim will be the day following service or date entitlement arose if the claim for service connection is received within one year after separation from service; otherwise, the date of receipt of the claim or the date entitlement arose, whichever is the later.

There is nothing in the record to suggest that the Veteran filed his initial hearing loss claim "within one year after separation from service" as required by 38 C.F.R. § 3.400(b)(2)(i).  Thus, the general rule applies and the effective date of the Veteran's service-connected benefits for hearing loss "shall not be earlier than the date of receipt of application therefor."  38 U.S.C. § 5110(a).  It is undisputed that VA received no application from the Veteran seeking any service-connected compensation benefits prior to April 4, 2016.  Accordingly, the RO correctly applied the law in assigning April 4, 2016 ("the date of receipt of application") as the effective date for compensation for a left ear hearing loss disability.

The Board is sympathetic to the Veteran's credible statements that, many years earlier, an unidentified person told him he would not be eligible to receive benefits for his hearing loss.  But the Board is required to follow the laws and regulations governing the assignment of effective dates.  Under the circumstances of this case, those laws and regulations do not authorize an effective date earlier than April 4, 2016.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a right ear hearing loss disability is granted.

Entitlement to an effective date prior to April 4, 2016 for the award of service connection for a left ear hearing loss disability is denied.


REMAND

Unfortunately, further development is needed before the Board can decide the increased rating claim for the Veteran's left ear hearing loss disability.  The method for rating hearing loss disability depends in part on the results of the Maryland CNC speech recognition test, and in part on the results of the pure tone audiometric tests at 1000, 2000, 3000 and 4000 Hertz.  38 C.F.R. § 4.85 (2017). 

The VA examining audiologist administered both tests in April 2017.  According to her report, Maryland CNC speech discrimination scores were 70 percent in the right ear and 64 percent in the left ear.  Post-service VA audiology records, however, include other speech discrimination test scores which could potentially support the assignment of a higher disability rating.  According to a February 2016 audiology note, speech discrimination scores were 44 percent in both ears.  It is unclear whether or not the test used by the February 2016 audiologist to assess speech discrimination was the Maryland CNC speech discrimination test.  The April 2017 VA examiner did not address the February 2016 speech discrimination scores, nor did she attempt to reconcile those findings with the much higher scores noted in her report.

On remand, the AOJ should attempt to determine whether the February 2016 speech discrimination scores are results of the Maryland CNC test.  After making reasonable efforts to obtain this information, the AOJ should then consider whether or not a new examination or opinion is needed to reconcile the test results in the record.

The Board's decision to grant service connection for right ear hearing loss also potentially changes how 38 C.F.R. § 4.85 applies to the issue of an increased rating for his previously service-connected left ear.  Under subsection (f) of the regulation, when impaired hearing is service-connected in only one ear, a Roman Numeral designation of I is assigned to the non-service-connected ear.  After an initial rating is assigned to the right ear, a Roman Numeral designation higher than I may be appropriate for the right ear, which will potentially support a higher rating for bilateral hearing loss.  

Under these circumstances, the issue of an increased rating for left ear hearing loss is inextricably intertwined with the issue of an initial rating for right ear hearing loss, which will be assigned as part of the AOJ rating decision implementing the Board's order to grant service connection for the right ear.   The appropriate remedy when a pending claim is inextricably intertwined with an issue on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  See Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001); Henderson v. West, 12 Vet. App. 11, 20 (1998).   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims folder copies of all records of the Veteran's VA treatment since October 2017.

2. Contact the VA audiologist who administered speech discrimination tests for the Veteran on February 11, 2016.  According to an audiology note with this date, speech discrimination was 44 percent in both ears.  Attempt to determine from the audiologist whether or not the speech discrimination test used in February 2016 was the Maryland CNC speech discrimination test.  If the audiologist who examined the Veteran in February 2016 is unavailable for any reason, the AOJ should describe, in writing, all efforts made to contact her.  All documents created to record the efforts to comply with these instructions should be associated with the claims file.  

3. The AOJ should review the information obtained as a result of the development requested above and consider the need for a new VA audiology examination or opinion to help apply 38 C.F.R. § 4.85 to the different speech discrimination scores in the record.  If the audiologist who examined the Veteran in February 2016 indicates that the tests results recorded in her note did reflect the results of the Maryland CNC speech discrimination test, the AOJ should attempt to obtain an opinion from a VA audiologist reconciling or explaining the different speech discrimination scores in the record - the April 2017 results (70 percent in the right ear and 64 percent in the left ear) and the February 2016 results (44 percent in both ears).  Any opinion obtained should indicate whether the difference in the results reflects an error in the administration of one or both tests or an improvement in the Veteran's speech discrimination abilities over time.  

If the examiner is unable to provide the requested opinion, it is essential that he or she explain the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4. The AOJ must ensure that any examination reports and/or opinions requested obtained are in compliance with the directives of this remand.  If any report or opinion is deficient in any manner, the AOJ must implement corrective procedures at once.  

5. After ensuring that any other necessary development has been completed, the AOJ should readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the AOJ should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID A. BRENNINGMEYER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


